Title: IV. Replies to Queries: Rhode Island, [ca. 18? June 1784]
From: Jefferson, Thomas
To: 



Govr. Bowen
Rhodeisland.
[ca. 18? June 1784]


 

  
    I.
    
      1. About 4500 Doll.
      4. About 130,000£
      5. There is an impost of 2 pr. cent on imports appropriated to this. It begins to be paid.
      6. At one half their nominal sum.
      7. About £20,000.
      8. None but that mentioned no. 5.
      9. About one twentieth. All born after a day past are free. The master if at any expence with them is to be paid by the public men. The select men to have the children brought up.
      10. It does not.
    
    
  
  
    X.
    
      1. About 100,000£ which is more than the whole circulating money.
      
      3. They will.
      4. That both debtor and creditor will be ruined.
    
    
  
  
    XI.
    
      1. Resolved that the treaty shall be complied with. There will be no general restitution of confiscated property, but every case must be specially brought before assembly.
      Freeports. Brown, Clarke, Arnold think the Grenades equal to Antigua in every respect and superior as St. George’s is a better harbour than St. John’s and the island is in a growing state (it will double it’s productions) whereas Antigua is on the decline. The grenades produce as much as Antigua and consume as much of Northern produce i.e. lumber—Colo. Well thinks St. Kitt’s. Govr. Hop. [Hopkins] thinks best to have none if all ports are not free. Brown that had better hold out a year longer than accept one only.
    
    
  
  
    V.
    
      1. Fisheries not much attended to. Perhaps ½ doz. in the whale fishery. 1 doz. in Cod.
      4. The Brazils
      5. The British. This is a capital object to recover. Without this no remittances can be made and of course no consumptions.
    
    
  
  
    VI.
    
      1. Oil, pot and pearl ash formed direct remittances. Circuitous remittances by the Guinea trade. 2000 slaves a year brot from Africa by this state. they sold in W. Indies and remitted bills—through N. Fland vessels, bread, lumber; the bills for which were remitted. Get liberty from Portugal for the whale men to go into Brazils and refresh the Havanna trade and Spanish main most important.
    
    
  
  
    III.
    
      1. 3 or 4000 ton.
      2. About £5 a ton including iron work
      3. Timber at home. Iron from other states and Sweden.
      4. From Europe principally.
      5. From Engld. and Holld.
    
    
  
  
    IV.
    
      7. In favor. Exercised for W. Indies, Southrn. states.
      8. About 30,000 ton. Employed 10. hands one with another.
      6. W. Indies from 70 to 300 tons. Generally 120.
    
    
  
  
    II.
    
      1. 6. to 7. D. a month.
      2. 10 D. a month
      7. 2 D. and 3/ a day, finding themselves.
      3. A Dollar finding themselves.
      
      8. Nailmakers, ship carpenters, coopers, smiths
      6. 4/6 a day.
    
    
  

